DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 8, the limitation “form an opposing head spreader” fails to define what the memory module is. It is not clear what forms the “head spreader”. It appears the “distance for accommodating an offset projection extending toward the semiconductor device” forms the “opposing head spreader”. However, it is not clear how a “distance” forms a head spreader. It is not clear whether the head spreader is inherent in the recited “heat spreader” having the distance for accommodating the offset projection. Thus, the limitation renders the claims indefinite and clarification is required. 		As to claims 9 and 12, the limitations “the at least one projection” lack sufficient antecedent basis as claim 8 already recites “a set of projections”. Thus, the limitation renders the claims indefinite and clarification is required. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-10, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0251857 A1 to Legen et al. (“Legen”) in view of U.S. Patent Application Publication No. 2004/0040327 A1 to Iida et al. (“Iida”).								As to claim 1, although Legen discloses an electronic system (18) comprising: a first circuit module (14) including a first semiconductor device (22); a second circuit module (14) including a second semiconductor device (22); a first heat spreader (30) configured to be attached to the first semiconductor device (22) and including a plurality of first projections (34) projecting along a first direction away from the first circuit module (14); and a second heat spreader (40) configured to be attached to the second semiconductor device (22) and including a plurality of second projections (44) projecting along a second direction away from the second circuit module (14), wherein the second projections (44) are offset to be positioned between the first projections (34) when the first and second circuit modules (14) are arranged with the first and second semiconductor devices (22) facing and mirroring each other, wherein at least one projection (34, 44) in the plurality of first and/or second projections (34, 44), when viewed along a direction orthogonal to the corresponding first and/or second direction, has a rectangular projection shape or a projection shape having an air channel therein (See Fig. 6, ¶ 0014, ¶ 0016, ¶ 0018, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0030, ¶ 0041), Legen does not specifically disclose wherein the projection shape is non-rectangular.			However, Iida does disclose wherein the projection shape is non-rectangular (See Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0110-¶ 0120).						In view of the teachings of Legen and Iida, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Legen to have wherein the projection shape is non-rectangular because the non-rectangular shape along with the rectangular projection shape can provide large surface area to improve heat dissipation efficiency (See Legen ¶ 0041 and Iida ¶ 0111, ¶ 0112, ¶ 0117, ¶ 0118).  											As to claim 2, Legen in view of Iida further discloses wherein the at least one projection (34, 44/432) has one or more rounded edges in the non-rectangular projection shape (See Iida Fig. 9).									As to claim 3, Legen in view of Iida further discloses wherein the one or more rounded edges have a concave shape (433) (See Iida Fig. 9).					As to claim 8, although Legen discloses a memory module, comprising: a substrate (20); a semiconductor device (22) attached to the substrate (20); a heat spreader (30) attached to the semiconductor device (22), the heat spreader (30) including a set of projections (34) each having (1) a length extending away from a base (32) of the heat spreader (30) and, when viewed along a direction orthogonal to the length, (2) a rectangular projection shape or a projection shape having an air channel therein, wherein adjacent projections (34) in the set are separated by a distance for accommodating an offset projection extending toward the semiconductor device (22) form an opposing head spreader (40) (See Fig. 6, ¶ 0014, ¶ 0016, ¶ 0018, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0030, ¶ 0041), Legen does not specifically disclose wherein the projection shape is non-rectangular.								However, Iida does disclose wherein the projection shape is non-rectangular (See Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0110-¶ 0120).						In view of the teachings of Legen and Iida, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Legen to have wherein the projection shape is non-rectangular because the non-rectangular shape along with the rectangular projection shape can provide large surface area to improve heat dissipation efficiency (See Legen ¶ 0041 and Iida ¶ 0111, ¶ 0112, ¶ 0117, ¶ 0118).  										As to claim 9, Legen further discloses wherein: the semiconductor device (22) is a first semiconductor device (22); the first semiconductor device (22) is attached to a first side of the substrate (20); the heat spreader (30) is a first heat spreader (30) and the at least one projection is at least one first projection (34); further comprising: a second semiconductor device (22) attached to a second side of the substrate (20), wherein the second side is opposite the first side; and a second heat spreader (40) attached to the second semiconductor device (22), the second heat spreader (40) including at least one second projection (44) extending toward a direction different than that of the at least one first projection (34) (See Fig. 6).						As to claim 10, Legen further discloses wherein the at least one first projection (34) and the at least one second projection (44) are non-reflective about the substrate (20) (See Fig. 6).												As to claim 12, Legen in view Iida further discloses wherein the at least one projection has one or more rounded edges in the non-rectangular projection shape (See Iida Fig. 9).												As to claim 13, Legen in view Iida further discloses wherein the one or more rounded edges have a concave shape (433) (See Iida Fig. 9).				
	As to claim 18, although Legen discloses a method of manufacturing a memory module, the method comprising: attaching a first semiconductor device (22) and a second semiconductor device (22) on opposing sides of a substrate (20); disposing a first heat spreader (30) on the first semiconductor device (22), the first heat spreader (30) having a first set of projections (34) extending away from the substrate (20); disposing a second heat spreader (40) on the second semiconductor device (22), the second heat spreader (40) having a second set of projections (44) extending away from the substrate (20), wherein the first set of projections (34) are offset to extend from locations that are between the second set of projections (44) and across the substrate (20); and at least one projection (34, 44) in the first (34) and second (44) sets of projections, when viewed along a direction orthogonal a projection length thereof, has a rectangular projection shape or a projection shape having an air channel therein (See Fig. 6, ¶ 0014, ¶ 0016, ¶ 0018, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0030, ¶ 0041), Legen does not specifically disclose wherein the projection shape is non-rectangular.		However, Iida does disclose wherein the projection shape is non-rectangular (See Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0110-¶ 0120).						In view of the teachings of Legen and Iida, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Legen to have wherein the projection shape is non-rectangular because the non-rectangular shape along with the rectangular projection shape can provide large surface area to improve heat dissipation efficiency (See Legen ¶ 0041 and Iida ¶ 0111, ¶ 0112, ¶ 0117, ¶ 0118).  

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Katou et al. (US 2014/0091452 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815